Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20190356586 A1) - receiving a request for creating a temporal label switched path (T-LSP) in scheduled time interval by a T-LSP manager of a network controller, a shortest path in a network satisfying a constraint for the temporal LSP in the scheduled time interval is computed by a temporal path computation element (T-PCE) of the network controller, resources on each link the LSP traverses for the scheduled time interval are reserved in a temporal traffic engineering database (T-TED) of the network controller, but does not disclose determining that no path for the service has a period of availability that extends for the whole of the time period; determining a plurality of paths for the service, each of the plurality of paths being available during a respective portion of the time period, such that at least one of the plurality of paths is available for the service at any time during the time period, and wherein each respective portion of the time period is shorter than the whole of the time period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462